DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received April 09, 2021.  No Claims have been canceled. Claims 1, 6, 14, 18 and 20 have been amended.  No new claims have been added.  Therefore, claims 1-20 are pending and addressed below.
Response to Amendment/Arguments
Drawings
Applicant’s amendments to the specification in response to the objection set forth in the previous Office Action for failing to comply with 37 CFR 1.84 (p)(5) is sufficient to overcome the objection.  The examiner withdraws the objection of the drawing. 
Claim Rejections - 35 USC § 101
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive. 
 In the remarks applicant argues that under step 2A prong 1 the claimed subject matter is not directed toward an abstract category enumerated in the 2019 USPTO 1010 guidance.  Specifically applicant argues the amended claim limitations facilitate payment between first and second user through a presented customized web page for receiving payment to the second user upon receiving a specialized request from second user including payment proxy that is associated with receiving user.  Applicant argues that this is a specific order of operations to be performed by a payment service and its 
In the remarks applicant argues that although the claimed subject matter involves a method of organizing human activity, involvement is not sufficient to render a claim patent ineligible. Applicant argues that the analysis fails to account for technical improvements as demonstrated by the specification.  The examiner disagrees with the premise of applicant’s argument.  Under step 2A prong 1, improvement to technology is not part of the analysis this is practiced in step 2A prong 2 and/or 2B.  With respect to the “involve” a method of organizing human activity, the examiner respectfully disagrees.  The focus of the invention as stated by the applicant above in argument for a secure payment process.  The application discloses in argument (1) an explicit 
In the remarks applicant argues that under step 2A prong 2 the claimed subject matter integrates the judicial exception into a practical application.  Specifically applicant argues that the claimed subject matter recites a specific implementation of a payment method performed by the payment system which involves interaction between devices, databases associated with the payment system and servers to receive and process user request for web servers and other user interfaces.  Applicant argues that the process claimed avoids bottlenecks in payment flows and reduces transaction time to complete.  Applicant makes the conclusory statement that the specification describes a detailed integration of any alleged abstract idea into a specific practical application.  The examiner respectfully disagrees and is not persuaded.   The specification is silent with respect to any technical process directed toward a technical solution to reduce bottlenecks or reduce transaction time.  Rather the specification discloses that communications occur in real-time (see para 0062, para 0064).  Real-time is no more than actual time.  The limitations also do not recite any technical process directed toward solving the problem of bottlenecks in payment processes or reducing transaction time.  Rather the limitations are directed toward a transaction process to receive a registration request, storing payment proxy, receiving from second user a request to generate a page for facilitating payment and request a payment proxy, identifying user account by retrieving account related information, providing the web page including an interactive element embedded within the page where the interactive element generated based on payment proxy to facilitate fund transfer, providing instructions to display a 
In the remarks applicant recites the limitations arguing that the limitations improve the functioning of payments systems or technology surrounding payments systems with a particular machine.  Applicant points to the specification para 2, 20-23, 42-44, 135, 170 and 173 which discloses cashtag technology for efficient financial transactions where the sender can specify the recipient to send funds including numeric/alpha characters but does not disclose a particular machine.  Identifying the recipient as a payment proxy short hand.  Applicant points to para 0042-0044 of the specification which does not recite a particular machine.   Applicant argues the unique payment proxy system use with a web page, landing page or other GUI enable features for persons seeking to receive payments.  Including disassociating the receipt of payment from standard merchant/customer payment flows without negatively impacting the convenience of how payment is entered, nor the level of comfort and security that payment-sending users experience when using the system as described. Thus, the claims represent the practical application of any alleged judicial exception.  The examiner respectfully disagrees that the claimed invention is directed toward a particular machine.  None of the details disclosed in the para cited of the specification is directed toward a particular machine with special programming.  Rather the web pages and cashtag features are disclosed in terms of their financial use or with high level generic operation.  The examiner is unable to identify any particular machine.  With respect to the argument that the claimed subject matter “improve the functioning of payments systems”, the examiner is not persuaded.  The examiner notes that the applicant explains that the payment transaction is improve via the use of cashtag, but fails to point to what technology is improved upon.  The claim and limitations do not recite a process that improves upon cashtags functions or capabilities.  With respect to the page provided that includes an interactive element embedded, the specification and claims do not recite a technical process for providing the page or any details related to embedding the element.  Improvement to a transaction process without significantly more is still abstract.   The rejection is maintained. 
In the remarks applicant argues that under step 2B, the claimed subject matter is patent eligible.  Specifically applicant argues that the specific features claims go beyond mere generic performance of a transaction.  The claims provide a specific way of facilitating payments between users through the presentation of a web page for receiving payment.  Applicant argues the claims recite a precise order of operations to be performed by the payment services system upon receiving requests/inputs.  Applicant argues that this process operates in a non-conventional way to generate and provide a web page.  The examiner respectfully disagrees.  The claim limitations recite “providing…web page”, but fails to provide any details related to the operation of the providing step.  The specification is equally silent.   The examiner finds the ordered combination of specific steps is to perform a transaction not to perform an unconventional technical process.  The rejection is maintained.
In the remarks applicant recites the limitations “receiving…a request”, “identifying …the account”, “providing …web page” and the computer elements are not merely tools to implement the abstract idea but instead set up and execute a sequence of events that address unique problems associated with identifying request to initiate payment transactions that are disassociated with standard merchant payment flows and initiated through access to a canonical identifier pointing to BASCOM.  The examiner respectfully disagree with premise of applicant’s argument.   The claim limitations recite receiving “by a payment service system”…storing “by a payment service system”, identifying “by a payment service system”, providing “by a payment service system” and the interactive element “via a sensor”…The additional elements of “by a payment service system” and “via a sensor” performs the recited steps.  The payment service system is recited at a high level of generality and merely automates the receiving, identifying and providing steps, therefore acting as a generic computer elements to perform the abstract idea.  This also true with respect to the “via a sensor” the interaction via a sensor with the interactive element is high level and operates in its ordinary capacity.  The limitations and specification do not disclose any technical process performed using the sensor that would be sufficient to provide significantly more than merely applying the technology.  With respect to the provided web page, the specification and claims are silent with respect to the technical process to perform the functions.  The elements recited within the web page are not embedded using a particular technical process or combination of parts.  As for the combination of the “receiving…request”, “storing…payment proxy”, “receiving…a request from second user to generate web page”, “identifying…account”, “providing ...web page” and “providing…instructions to display user interface and complete transfer of funds”.  These combination of parts unlike as found in BASCOM which improved upon the technical process of filtering is not directed toward improving technology or a technical capability, but instead is to perform the transaction.  The “web page including an interactive element embedded within the page” and the wherein clause “the interactive element is generated based on the unique payment proxy” and the wherein clause “the interactive element via a sensor associated with a …device…facilitates transfer of funds”, does not further limit the providing web page step.  There is no technical process or combination of steps/function to embed the interactive element within the page.  There is not a technical process or combination of steps to generate the interactive element based on a payment proxy.  There is no technical process or combination of steps/function to facilitate fund transfer using the interactive element via a sensor.   The language of the claim rather focuses upon the payment process using a web page provided.  The rejection is maintained.
Claim Rejections - 35 USC § 103
 In the remarks applicant argues that the prior art references fail to teach receiving from a second user a request to generate a web page.  Applicant’s argument is moot as a new references has been applied to address the amendment.  See rejection below.
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the prior art references fail to teach “subsequent to identifying the account of the first user using the unique payment proxy included in the request, providing, by the payment service system, the web page including an interactive element embedded within the web page, wherein the interactive element is generated based on the unique payment proxy, and wherein interaction with the interactive element via a sensor associated with a mobile device of the second user facilitates a transfer of funds to the account of the first user”.   Applicant argues the prior art Dezlek changes the order of the identifying the account which is after the web page is provided rather than subsequent.  The examiner respectfully disagrees.  Although Dezelek does teach a web page provide prior to identifying the account the prior art teaches another web page provided after the account is identified (see FIG 11 and FIG. 12) as after the account is identified a page is generated for the user to present a message and to submit the payment is provided.  (see para 0061)
In the remarks applicant argues with respect to claim 7, that the prior art Gade fails to cure the deficiencies of the rejection of claims 1, 6 and 20.  The examiner disagrees with the premise of applicant’s argument.  See response above. 
Claim Interpretation
In reference to Claim 1:
Claim 1 recites the limitation “generating, by the payment service system, an interactive element to be embedded within the web page, wherein the interactive element is generated based on the unique payment proxy, and wherein interaction with the interactive element via a sensor associated with a mobile device of the second user facilitates a transfer of funds to the account of the first user”.  The specification discloses the interactive element embedded within the web page as an “interactive payment receiving interface” (see para 0074).  The specification further discloses “User input devices 1605 may include card readers, finger print readers, joysticks, keyboards, microphones, mouse, remote controls, retina readers, touch screens, sensors, and/or the like” (para 0191).  The examiner is determining the interactive element via a sensor to facilitate fund transfer to be any input action on the mobile device that facilitates fund transfers by the embedded interface. 
With respect to the “interactive element embedded within the user interface”, the specification only provides support and discloses with respect to the interactive elements and user interface-
[0029]… Alternatively, an interactive webpage may be provided to obtain additional information to secure the transaction.

[0043]- In some embodiments, the personalized location address identifying the landing page IS a uniform resource locator (URL) that incorporates the payment proxy. In such embodiments, the landing page IS a web page. For example, the URL IS www .... com/$CharityName, which identifies the landing page as a web page dedicated to collecting money for CharityName. In another example, the URL is www .... com/$aaron. A sender can access the landing page, e.g., by entering the URL into a web browsing application installed, or executing, on the sender's client device. Upon navigating to the URL, the sender can simply enter a payment amount, e.g., in a web entry field, and send the money, e.g., by selecting a "Pay" action button displayed on the web page. In some embodiments, the URL can include a fixed payment amount, in addition to the payment proxy. For example, the URL is www .... com/ $CharityName$20. The fixed payment amount included in the personalized URL can be specified by the recipient, and designed to request that fixed amount from any sender that accesses the landing page identified by the URL.

[0079]… For example, the recipient user may have previously created a payment proxy (e.g., $redcross) to be used with a service provided by the PSS 110 (e.g., a money transfer service), and entered financial account information through a GUI (e.g., an interactive payment receiving interface) of the payment service application of the PSS 110.
 
Accordingly the examiner is interpreting the “interactive element embedded” to be an interactive GUI display interface which allows user to enter payment information and send payments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to Claims 1-5:
Claim 1 recites the limitation “receiving…from a second user a request to generate a web page” which is new matter.  There is not support for receiving a request from a second user to generate a web page.  The specification has support for web pages in 
[0029]… Alternatively, an interactive webpage may be provided to obtain additional information to secure the transaction.

[0043]- In some embodiments, the personalized location address identifying the landing page IS a uniform resource locator (URL) that incorporates the payment proxy. In such embodiments, the landing page IS a web page. For example, the URL IS www .... com/$CharityName, which identifies the landing page as a web page dedicated to collecting money for CharityName. In another example, the URL is www .... com/$aaron. A sender can access the landing page, e.g., by entering the URL into a web browsing application installed, or executing, on the sender's client device. Upon navigating to the URL, the sender can simply enter a payment amount, e.g., in a web entry field, and send the money, e.g., by selecting a "Pay" action button displayed on the web page. In some embodiments, the URL can include a fixed payment amount, in addition to the payment proxy. For example, the URL is www .... com/ $CharityName$20. The fixed payment amount included in the personalized URL can be specified by the recipient, and designed to request that fixed amount from any sender that accesses the landing page identified by the URL.

[0079]… For example, the recipient user may have previously created a payment proxy (e.g., $redcross) to be used with a service provided by the PSS 110 (e.g., a money transfer service), and entered financial account information through a GUI (e.g., an interactive payment receiving interface) of the payment service application of the PSS 110.
 
The specification is silent on the second user requesting the web page to be generated. Dependent claims 2-5 depend upon claim 1 and contain the same deficiencies as discussed with respect to claim 1.  Therefore, claims 1-5 are rejected under 112 paragraph (a)   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-5:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method steps including receiving request, storing payment proxy, receiving request to generate a web page for payment, identifying the account, providing a web page, providing instruction to display an interface to complete the transfer of funds .  The claimed limitations which under its broadest reasonable interpretation, covers performance of a transaction when considered as a whole.  Such concepts can be found in the abstract category of sales activities/behaviors.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite steps at a payment system including (1) receiving request-insignificant extra solution activity, (2) storing payment proxy –insignificant extra solution activity (3) receiving request to generate a web page for payment, (4) identifying the account- common business practice, (5) providing a web page with an interactive element for transactions – a common business practice, the wherein clause of the interactive element generated based on payment proxy does not further limit the providing step and is not positively recited as a function, the wherein clause of the interaction with interactive element via a sensor associated with a device facilitates transfer of funds does not further limit the providing step and fail to positively recite any process but instead is directed toward intended use.  Furthermore the specification fail to recite any technological implementation details for the generating function of the interactive element, but instead only recites the desired results by any and all possible technical means.  The process of generating an interactive payment interface is a common tool utilized in the realm of computerized transaction-simply confining the payment facilitation by using an interactive payment interface is not sufficient to provide the needed significantly more for patentable eligibility.  (6) providing instruction to display an interface to complete the transfer of funds-insignificant extra solution activity of outputting information to the user.    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the payment system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Although confined to a technical environment, technology is not integral to the process of the transaction process.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   The combination of Limitations (1)-(3) receiving, storing and receiving are an insignificant extra solution activity to perform a common business practice.  The combination of limitations (1)-(3) and (4) identifying the account is a combination to in response to a transaction request identify an account – a common business practice.  The combination of limitations (1)-(4) and (5) providing a web page (payment receiving interface) embedded with an interactive element within a web page (a generic computer process common in transaction for computing devices), the combination is directed toward a common business practice in the realm of computer environment.  The wherein clause limits the payment receiving interface to be utilized using an input sensor on the mobile device, - a common business practice in the field of endeavor of using computer tools to perform transactions.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination, this is because as a whole the claimed steps are directed toward performing a transaction without significantly more. The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of receiving registration request, storing payment proxy, receiving request to generate a transaction web page with a payment proxy, identifying payment account, providing a web page embedded with an interactive payment receiving interface associated with an input sensor, and providing instructions on a display to complete a fund transfer.   
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to register a request for a payment proxy to utilize in a fund transfer where account information is retrieved and a payment receiving interface is generated associated with a sensor on a page to receive a user interaction so that that instructions to complete a transaction can be displayed.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, specific technical process to generate a payment receiving interface embedded in a page associated with a mobile device sensor for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “technical process”, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a payment server system receiving registration request, storing data, receiving request to generate a web page, identifying account date, generating an interactive payment interface via a sensor on a mobile device and providing instructions to display a user interface.  The payment system, interactive interface sensor is purely functional and generic.  Nearly every computer will include an interactive interface and include a system capable of generating web pages embedded with interactive interfaces.  As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a payment system to generate a web page with an interactive payment interface via a sensor (for example touch pad on mobile screen for an input) are generic, routine, conventional computer activities that are performed only for their conventional uses. 
With respect to the limitations such as (receiving, storing, identifying, generating and providing, absent a possible narrower construction of the terms... are functions can be achieved by any general purpose computer without special programming.   See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception, storing, identifying and providing- is equally generic and conventional. 
The providing web page function is high level without any details as to the technical process to provide the web page.  The specification is silent on the providing step disclosing:
[0029]… Alternatively, an interactive webpage may be provided to obtain additional information to secure the transaction.


[0043- In some embodiments, the personalized location address identifying the landing page IS a uniform resource locator (URL) that incorporates the payment proxy. In such embodiments, the landing page IS a web page. For example, the URL IS www .... com/$CharityName, which identifies the landing page as a web page dedicated to collecting money for CharityName. In another example, the URL is www .... com/$aaron. A sender can access the landing page, e.g., by entering the URL into a web browsing application installed, or executing, on the sender's client device. Upon navigating to the URL, the sender can simply enter a payment amount, e.g., in a web entry field, and send the money, e.g., by selecting a "Pay" action button displayed on the web page. In some embodiments, the URL can include a fixed payment amount, in addition to the payment proxy. For example, the URL is www .... com/ $CharityName$20. The fixed payment amount included in the personalized URL can be specified by the recipient, and designed to request that fixed amount from any sender that accesses the landing page identified by the URL.

[0079]… For example, the recipient user may have previously created a payment proxy (e.g., $redcross) to be used with a service provided by the PSS 110 (e.g., a money transfer service), and entered financial account information through a GUI (e.g., an interactive payment receiving interface) of the payment service application of the PSS 110.

The specification makes clear that the web page is no more than a tool for the user to enter a payment account and send money.  
 
See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
US Pub No. 2014/0310172 A1 Grossman et al; US Pub No. 2002/0174018 A1 by Bunger; US Pub No. 2012/0173426 A1 by Foster et al; US Pub No. 2014/0019352 A1 by Shrivastava; US Pub. No. 2012/0239417 A1 by Pourfallah et al; US Pub No. 2014/0279474 A1 by Evans et al; 
With respect to the limitation receiving from a second user a request to generate a web page, the specification provides no details as it relates to the receiving step as a technical process.  
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-6 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. 
Dependent claims 2-5 do not add additional elements that go beyond the abstract idea of claim 1.  This is because the limitations of the dependent claims are directed toward after instruction displayed to complete the transaction, determine accounts, complete fund transfers, transmit messages and initiate fund transfers.
Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-5 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 6-19:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 6 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 6 recites a method steps including receiving registration request, storing payment proxy, receiving request to transfer funds, identifying the account and providing instruction to display an interface to complete the transfer of funds.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic payment service system. That is, other than reciting a payment service system to perform the steps, nothing in the claim element precludes the step from practically being performed in the mind. 
The steps recite steps that can easily be performed in the human mind as mental processes because the steps of receive registration request, receiving request to transfer funds-mimics mental processes of observation.  The limitation storing payment proxy mimic mental processes of remembering.  The limitations identifying account mimic human thought processes of evaluation and providing instructions mimic processes of communication, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole, the claimed subject matter covers performance of a transaction.  Such concepts can be found in the abstract category of sales activities/behaviors.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite steps at a payment system including (1) receiving request-insignificant extra solution activity, (2) storing payment proxy –insignificant extra solution activity (3) receiving request to transfer funds- insignificant extra solution activing in a common business practice, (4) identifying the account- a common business practice (5) providing instruction to display an interface to complete the transfer of funds-insignificant extra solution activity of outputting information to the user.    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the payment system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Although confined to a technical environment, technology is not integral to the process of the transaction process.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   The combination of Limitations (1)-(3) receiving, storing and receiving are an insignificant extra solution activity to perform a common business practice.  The combination of limitations (1)-(3) and (4) identifying the account is a combination to in response to a transaction request identify an account – a common business practice.  The combination of limitations (1)-(4) and (5) providing instructions for display-insignificant extra solution activity- a common business practice in the field of endeavor of using computer tools to perform transactions.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination, this is because as a whole the claimed steps are directed toward performing a transaction without significantly more. The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of receiving registration request, storing payment proxy, receiving request to transfer funds, identifying payment account, and providing instructions on a display to complete a fund transfer.   
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to register a request for a payment proxy to utilize in a fund transfer where account information is retrieved and a payment receiving interface is generated associated with a sensor on a page to receive a user interaction so that that instructions to complete a transaction can be displayed.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, specific technical process to generate a payment receiving interface embedded in a page associated with a mobile device sensor for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “technical process”, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a payment server system receiving registration request, storing data, receiving request to transfer funds, identifying amount and providing instructions to display a user interface.  The payment system, is purely functional and generic.  Nearly every computer will include a system capable of performing the cited functions.  As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional.  With respect to the limitations such as receiving, storing, identifying and providing, absent a possible narrower construction of the terms... are functions can be achieved by any general purpose computer without special programming.   See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception, storing, identifying and providing- is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
US Pub No. 2014/0310172 A1 Grossman et al; US Pub No. 2002/0174018 A1 by Bunger; US Pub No. 2012/0173426 A1 by Foster et al; US Pub No. 2014/0019352 A1 by Shrivastava; US Pub. No. 2012/0239417 A1 by Pourfallah et al; US Pub No. 2014/0279474 A1 by Evans et al; 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 7-19 these dependent claim have also been reviewed with the same analysis as independent claim 6. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 6.  Dependent claims 7-8 are directed toward formatted transaction data using common currency string indicators and the data represented-well known and understood.  Dependent 9 is directed toward associating data-data analysis.  Dependent claim 10 is directed toward receiving request to transfer funds-insignificant extra solution activity.  Dependent claim 11 is directed toward identifying data and to receive payment amount-common business practice.
Dependent claim 12 is directed toward determining identity and financial accounts-common business practice.  Dependent claim 13 is directed toward receiving payment amount and initiating payment amount transfer-a common business practice.
Dependent claim 14 is directed toward generating a confirmation message, transmitting message, receiving data and causing payment amount to be transferred- a common business practice.  Dependent claim 15 is directed toward receiving and identifying transaction data- a common business practice.  Dependent claim 16 is directed toward providing instructions to facilitate a fund transfer, receiving payment amounts, receiving payment amounts, aggregating payment amounts, transferring aggregated transfer amounts- a common business practice.  Claim 17 is directed toward a web page for transaction- a common business practice in the realm of computer transactions.
Claim 18 is directed toward generating an interactive payment interface and embedding the interface in a web page- a common business practice in the realm of computer transactions. Dependent claim 19 is directed toward a payment interface sensor-well known and understood.   Dependent claims 7-19 do not add additional elements that go beyond the abstract idea of claim 6.  This is because the limitations of the dependent claims are directed toward after instruction displayed to complete the transaction, determine accounts, complete fund transfers, transmit messages and initiate fund transfers.  Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 7-19 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claim 20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a payment service system, as in independent Claim 20. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 20 recites a process executed by processors including receiving registration request, storing payment proxy, receiving request to transfer funds, identifying the account and providing instruction to display an interface to complete the transfer of funds.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic payment service system. That is, other than reciting a payment service system to perform the steps, nothing in the claim element precludes the step from practically being performed in the mind. 
The steps recite steps that can easily be performed in the human mind as mental processes because the steps of receive registration request, receiving request to transfer funds-mimics mental processes of observation.  The limitation storing payment proxy mimic mental processes of remembering.  The limitations identifying account mimic human thought processes of evaluation and providing instructions mimic processes of communication, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole, the claimed subject matter covers performance of a transaction.  Such concepts can be found in the abstract category of sales activities/behaviors.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite steps at a payment system including (1) receiving request-insignificant extra solution activity, (2) storing payment proxy –insignificant extra solution activity (3) receiving request to transfer funds- insignificant extra solution activing in a common business practice, (4) identifying the account- a common business practice (5) providing instruction to display an interface to complete the transfer of funds-insignificant extra solution activity of outputting information to the user.    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the payment system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Although confined to a technical environment, technology is not integral to the process of the transaction process.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   The combination of Limitations (1)-(3) receiving, storing and receiving are an insignificant extra solution activity to perform a common business practice.  The combination of limitations (1)-(3) and (4) identifying the account is a combination to in response to a transaction request identify an account – a common business practice.  The combination of limitations (1)-(4) and (5) providing instructions for display-insignificant extra solution activity- a common business practice in the field of endeavor of using computer tools to perform transactions.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination, this is because as a whole the claimed steps are directed toward performing a transaction without significantly more. The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of receiving registration request, storing payment proxy, receiving request to transfer funds, identifying payment account, and providing instructions on a display to complete a fund transfer.   
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to register a request for a payment proxy to utilize in a fund transfer where account information is retrieved and a payment receiving interface is generated associated with a sensor on a page to receive a user interaction so that that instructions to complete a transaction can be displayed.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, specific technical process to generate a payment receiving interface embedded in a page associated with a mobile device sensor for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “technical process”, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a payment server system comprising one or more processors, a database, one or more computer-readable non-transitory storage media comprising instructions executed by the processors –is purely functional and generic.  Nearly every computer will include a “processors,” “database,” and storage media comprising instructions” executed by processors capable of performing the basic functions of “receiving”, “storing”, “identifying” and “providing”-required by the system claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the transaction process to a particular technological environment, that is, implementation via computers. 
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. With respect to the limitations such as (receiving, storing, identifying and providing, absent a possible narrower construction of the terms... are functions can be achieved by any general purpose computer without special programming.   See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception, storing, identifying, generating and providing- is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
US Pub No. 2014/0310172 A1 Grossman et al; US Pub No. 2002/0174018 A1 by Bunger; US Pub No. 2012/0173426 A1 by Foster et al; US Pub No. 2014/0019352 A1 by Shrivastava; US Pub. No. 2012/0239417 A1 by Pourfallah et al; US Pub No. 2014/0279474 A1 by Evans et al; 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0110662 A1 by Dezelak et al. (Dezelak) and further in view of US Pub No. 2012/0018506 A1 by Hammad et al. (Hammad)
In reference to Claim 1:
(Currently Amended) A method ((Dezelak) in at least para 0019) comprising:...
storing, by the payment service system and in a database maintained by the payment service system, the unique payment proxy in association with the account of the first user ((Dezelak) in at least para 0056);
receiving, by the payment service system, …a request to generate a web page for facilitating payment, wherein the request comprises the unique payment proxy ((Dezelak) in at least FIG. 1, FIG. 7; para 0025, para 0030, para 0053, para 0057, para 0071);
in response to receiving the request, identifying, by the payment service system, the account of the first user by retrieving the information relating to the account of the first user from the database using the unique payment proxy included in the request ((Dezelak) in at least para 0047-0048, para 0056);
subsequent to identifying the account of the first user using the unique payment proxy included in the request, providing, by the payment service system, the web page [display]including an interactive elements embedded within the web page [interactive GUI], wherein the interactive element is generated based on the unique payment proxy, and wherein interaction with the interactive element via a sensor associated with a mobile device of the second user facilitates a transfer of funds to the account of the first user ((Dezelak) in at least FIG. 3; FIG. 6, FIG. 11-12; para 0044, para 0047, para 0051, para 0061); and
upon receiving an indication that the second user has interacted with the interactive element of the web page, providing, by the payment service system, instructions to display a user interface on the mobile device of the second user to complete the transfer of funds to the account of the first user.((Dezelak) in at least para 0050, para 0055-0056, para 0059, para 0062)
Dezelak does not explicitly teach:

receiving, by a payment service system, a registration request from a first user, wherein the registration request comprises information relating to an account of the first user and a unique payment proxy to be associated with the first user
receiving, by the payment service system, from a second user, a request to generate a web page for facilitating payment, …
Hammad teaches:
receiving, by a payment service system, a registration request from a first user, wherein the registration request comprises information relating to an account of the first user and a unique payment proxy to be associated with the first user ((Hammad) in at least para 0034, para 0042-0043 wherein the prior art teaches enrolling each card data, para 0043-0046 wherein the prior art teaches generating certificates or authentication, para 0050);
receiving, by the payment service system, from a second user, a request to generate a web page for facilitating payment, a request to generate a web page for facilitating payment, wherein the request comprises the unique payment proxy ((Hammad) in at least Abstract; para 0012-0014 wherein the prior art teaches transmitting verification token in validation process, para 0016, para 0156 wherein the prior art teaches receiving from the merchant a generated payor authentication request and sending the authentication page to the user, para 0160 wherein the prior art teaches verification tokens for validation )
in response to receiving the request, identifying, by the payment service system, the account of the first user by retrieving the information relating to the account of the first user from the database using the unique payment proxy included in the request ((Hammad) in least para 0065, para 0105, para 0111, para 0114, para 0121);
subsequent to identifying the account of the first user using the unique payment proxy included in the request, providing, by the payment service system, the web page including an interactive elements embedded within the web page, wherein the interactive element is generated based on the unique payment proxy, and wherein interaction with the interactive element via a sensor associated with a mobile device of the second user facilitates a transfer of funds to the account of the first user ((Hammad) in at least FIG. 11-12; para 0053, para 0055-0058, para 0061, para 0063, para 0075-0078 wherein the prior art teaches checkout page and asking user to input information, para 0080)
Both Dezelak and Hammad are directed toward token services for transaction purposes.  Although Dezelak does not provide the details for the enrollment of such services, Dezelak does teach that such services are available.  Hammad teaches the motivation of providing an enrollment process in order to allow user enroll for a secure transaction services which authenticates participants in a transaction.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details of the token subscriber process of Dezelak to include the enrollment process as taught by Hammad since Hammad teaches the motivation of providing an enrollment process in order to allow user enroll for a secure transaction services which authenticates participants in a transaction.    
Both Dezelak and Hammad are directed toward token services for transaction purposes.  Hammad teaches the motivation in second user/merchant sending a request to generate a web page in order to provide to the user a url to an authentication page for payor authentication.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details of the authentication process of Dezelak to include the second user/merchant request of Hammand since Hammad teaches the motivation in second user/merchant sending a request to generate a web page in order to provide to the user a url to an authentication page for payor authentication.
Both Dezelak and Hammad are directed toward token services for transaction purposes.   Hammad teaches the motivation of obtaining from the account information associated with the token so that the token can fill in the purchase authentication page.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details of the token payment process of Dezelak to include retrieving account data as taught by Hammad since Hammad teaches the motivation of obtaining from the account information associated with the token so that the token can fill in the purchase authentication page.  
Both Dezelak and Hammad are directed toward token services for transaction purposes.    Hammad provides supporting evidence of an interactive web page in order to allow the user to input payment related information in the checkout page.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to the supporting evidence of in interactive web page as taught by Hammad since Hammad provides supporting evidence of an interactive web page in order to allow the user to input payment related information in the checkout page
In reference to Claim 2:
The combination of Dezelak and Hammad discloses the limitations of independent claim 1.   Dezelak further discloses the limitations of dependent claim 2
(Original) The method of Claim 1 (see rejection of claim 1 above), further comprising:
after receiving an indication that the second user has interacted with the interactive element of the web page, determining an identity of the second user ((Dezelak) in at least ((Dezelak) in at least para 0053-0055, para 0057, para 0059); and
determining an account of the second user based on an association between the determined identity and the account of the second user stored in the database maintained by the payment service system((Dezelak) in at least para 0057, para 0059-0062, para 0064-0065).
In reference to Claim 3:
The combination of Dezelak and Hammad discloses the limitations of independent claim 1.   Dezelak further discloses the limitations of dependent claim 3
(Original) The method of Claim 1 (see rejection of claim 1 above), further comprising:
after providing the instructions to display the user interface to complete the transfer of funds to the account of the first user on the mobile device of the second user, receiving, by the payment service system, a payment amount from the mobile device ((Dezelak) in at least para 0057, para 0059-0062, para 0064-0065); and
based on the received payment amount and the identified account of the first user, initiating, by the payment service system, a transfer of the payment amount to the account of the first user from the second user. ((Dezelak) in at least para 0057, para 0059-0062, para 0064-0065)
In reference to Claim 4:
The combination of Dezelak and Hammad discloses the limitations of independent claim 1.   Dezelak further discloses the limitations of dependent claim 4
(Original) The method of Claim 1, further comprising:
after providing the instructions to display the user interface to complete the transfer of funds to the account of the first user on the mobile device of the second user, generating a confirmation message that includes a second interactive element to confirm the transfer of funds to the account of the first user ((Dezelak) in at least para 0040 wherein the prior art teaches deliver confirmation to the original sender; para 0057, para 0059-0062, para 0064-0066)
transmitting the confirmation message to the mobile device of the second user ((Dezelak) in at least para 0040, para 0057, para 0059-0062, para 0064-0066); 
receiving an indication that the second user has interacted with the second interactive element from the mobile device of the second user ((Dezelak) in at least para 0040, para 0057, para 0059-0062, para 0064-0067, para 0071); and
initiating the transfer of funds to the account of the first user. .((Dezelak) in at least para 0050, para 0055-0056, para 0059- 0062, para 0064-0067, para 0071)
In reference to Claim 5:
The combination of Dezelak and Hammad discloses the limitations of independent claim 1.   Dezelak further discloses the limitations of dependent claim 5
(Original) The method of Claim 1 (see rejection of claim 1 above), further comprising:
after providing the instructions to display the user interface to complete the transfer of funds to the account of the first user on a plurality of mobile devices of a plurality of second users, receiving a plurality of payment amounts from the plurality of mobile devices, respectively ((Dezelak) in at least FIG. 5 wherein the prior art illustrates selecting one or more contacts to transmit funds, FIG. 10-11; para 0046, para 0057-0062, para 0064-0066);
identifying a plurality of accounts of each second user of the plurality of second users ((Dezelak) in at least FIG. 5 wherein the prior art illustrates selecting one or more contacts to transmit funds,; para 0044, para 0046, para 0064); 
aggregating the plurality of payment amounts into aggregating payment amount ((Dezelak) in at least para 0038, para 0044); 
and causing the aggregated payment amount to be transferred to the account of the first user. ((Dezelak) in at least para 0038, para 0044, para 0047
aggregating the plurality of payment amounts into an aggregated payment amount; ((Hansen) in at least para 0014, para 0047-0048, para 0053, para 0060)
Claim 6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0110662 A1 by Dezelak et al. (Dezelak) and further in view of US Pub No. 2012/0018506 A1 by Hammad et al. (Hammad) and in further view of US Pub No. 2012/0316992 A1 by Oborne.
In reference to Claim 6:
Dezelak teaches:
 (Currently Amended) A method ((Dezelak) in at least para 0019) comprising:...
storing, by the payment service system and in a database maintained by the payment service system, the unique payment proxy in association with the account of the first user ((Dezelak) in at least para 0056);
receiving, from a mobile device of a second user, a request to transfer funds to the first user, wherein the request comprises the unique payment proxy; ((Dezelak) in at least FIG. 1, FIG. 7; para 0025, para 0030, para 0053, para 0057, para 0071)
in response to receiving the request, identifying, by the payment service system, the account of the first user by retrieving the information relating to the account of the first user from the database using the unique payment proxy included in the request ((Dezelak) in at least para 0047-0048, para 0056); and
subsequent to identifying the account of the user using the unique payment proxy included in the request, providing, by the payment service system to the mobile device of the second user, instructions to display a user interface on the mobile device of the second user to facilitate the transfer, wherein the user interface is personalized for the first user. .((Dezelak) in at least para 0050, para 0055-0056, para 0059, para 0062), and comprises an interactive element embedded within the user interface generated based on the unique payment proxy((Dezelak) in at least FIG. 3; FIG. 6, FIG. 11-12; para 0044, para 0047, para 0051, para 0061)
Dezelak does not explicitly teach:
receiving, by a payment service system, a registration request from a first user, wherein the registration request comprises information relating to an account of the first user and a unique payment proxy to be associated with the first user;
Oborne teaches and provides supporting evidence:
receiving, by a payment service system, a registration request from a first user, wherein the registration request comprises information relating to an account of the first user and a unique payment proxy to be associated with the first user ((Oborne) in at least Fig. 4-5; para 0040, para 0047; Table 12; Table 17)
storing, by the payment service system and in a database maintained by the payment service system, the unique payment proxy in association with the account of the first user ((Oborne) in at least para 0046-0047)
Both Dezelak and Oborne are directed toward token services for transaction purposes.  Although Dezelak does not provide the details for the enrollment of such services, Dezelak does teach that such services are available.  Oborne teaches the motivation of providing an enrollment process in order to allow user to complete application and provides data so that the token server may generate a unique token for the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details of the token subscriber process of Dezelak to include the enrollment process as taught by Oborne since Oborne teaches the motivation of providing an enrollment process in order to allow user to complete application and provides data so that the token server may generate a unique token for the user.  
Both Dezelak and Oborne are directed toward token services for transaction purposes.  Oborne teaches the motivation in the enrollment process of storing the payment proxy/token associated with the user subscription account so that privacy rules, restrictions can be associated with the unique token.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details of the token subscriber process of Dezelak to include the supporting evidence of Oborne since Oborne teaches the motivation in the enrollment process of storing the payment proxy/token associated with the user subscription account so that privacy rules, restrictions can be associated with the unique token.
In reference to Claim 8:
The combination of Dezelak and Oborne discloses the limitations of independent claim 6.   Dezelak further discloses the limitations of dependent claim 8
(Original) The method of Claim 6 (see rejection of claim 6 above), 
wherein the unique payment proxy uniquely identifies the first user among users of the payment service system.((Dezelak) in at least para 0056)
In reference to Claim 9:
The combination of Dezelak and Oborne discloses the limitations of independent claim 6.   Dezelak further discloses the limitations of dependent claim 9
(Original) The method of Claim 6 (see rejection of claim 6 above), further comprising:
associating, by the payment service system, a unique uniform resource locator corresponding to the first user to information corresponding to the first user for a web page of the money transfer service, wherein the unique uniform resource locator is personalized for the first user and the unique payment proxy.((Dezelak) in at least FIG. 6; para 0047, para 0054-0055, para 0071)
In reference to Claim 10:
The combination of Dezelak and Oborne discloses the limitations of independent claim 6.   Dezelak further discloses the limitations of dependent claim 10
(Original) The method of Claim 6 (see rejection of claim 6 above), 
wherein the payment service system receives the request to transfer funds to the first user from the second user based on the unique payment proxy being entered into a browsing application executing on the mobile device of the second user ((Dezelak) in at least para 0049-0050, para 0055-0056, para 0070)
In reference to Claim 11:
The combination of Dezelak and Oborne discloses the limitations of independent claim 6.   Dezelak further discloses the limitations of dependent claim 11
(currently Amended) The method of Claim 6 (see rejection of claim 6 above), 
wherein the user interface to facilitate the transfer further comprises identifying information of the first user and an entry field configured to receive a payment amount to be transferred to the first user.((Dezelak) in at least FIG. 3, FIG. 6, FIG. 9, FIG. 11; para 0043-0044, para 0047-0050, para 0054-0057, para 0059-0062)
In reference to Claim 12:
The combination of Dezelak and Oborne discloses the limitations of independent claim 6.   Dezelak further discloses the limitations of dependent claim 12.
(Original) The method of Claim 6 (see rejection of claim 6 above), further comprising:
determining an identity of the second user based on login credentials associated with the mobile device of the second user .((Dezelak) in at least para 0033, para 0037, para 0039, para 0061); and
determining an financial account of the second user based on an association between the determined identify of the of the second user and the account of the second user stored in the database maintained by the payment service system ((Dezelak) in at least para 0039, para 0056-0061)
In reference to Claim 13:
The combination of Dezelak and Oborne discloses the limitations of independent claim 6.   Dezelak further discloses the limitations of dependent claim 13.
(Original) The method of Claim 6 (see rejection of claim 6 above), further comprising:
receiving, by the payment service system, a payment amount from the mobile device of the second user ((Dezelak) in at least para 0044, para 0060, para 0065-0067); and
based on the received payment amount and the identified account of the first user, initiating, by the payment service system, a transfer of the payment amount to the account of the first user ((Dezelak) in at least para 0060, para 0065-0071).
In reference to Claim 14:
The combination of Dezelak and Oborne discloses the limitations of independent claim 6.   Dezelak further discloses the limitations of dependent claim 14.
 (Currently Amended) The method of Claim 13 (see rejection of claim 13 above), wherein initiating the transfer of the payment amount to the account of the first user comprises:
generating a confirmation message that includes a second interactive element to confirm the transfer of the payment amount to the account of the first user ((Dezelak) in at least para 0040 wherein the prior art teaches deliver confirmation to the original sender; para 0057 wherein the prior art teaches user may select one or more options with respect to the requested item such as an interactive element of decline  or an interactive element accept or an interactive element of a message, para 0059-0062, para 0064-0066);
transmitting the confirmation message to the mobile device of the second user ((Dezelak) in at least para 0040 wherein the prior art teaches deliver confirmation to the original sender; para 0057, para 0059-0062, para 0064-0066);
receiving an indication that the second user has interacted with the interactive element from the mobile device of the second user ((Dezelak) in at least para 0040, para 0057, para 0059-0062, para 0064-0067, para 0071); and
causing the payment amount to be transferred from an account of the second user to the account of the first user ((Dezelak) in at least para 0040, para 0057, para 0059-0062, para 0064-0067, para 0071).
In reference to Claim 15:
The combination of Dezelak and Oborne discloses the limitations of independent claim 6.   Dezelak further discloses the limitations of dependent claim 15
(Original) The method of Claim 6 (see rejection of claim 6 above), further comprising:
receiving a unique identifier associated with to the second user ((Dezelak) in at least para 0050, para 0056); and
identifying an account of the second user based on a stored association between the unique identifier associated with the second user and the account of the second user in the database of the payment service system ((Dezelak) in at least para 0056).
In reference to Claim 16:
The combination of Dezelak and Oborne discloses the limitations of independent claim 6.   Dezelak further discloses the limitations of dependent claim 16
(Original) The method of Claim 6 (see rejection of claim 6 above), further comprising:
providing instructions to display the user interface to facilitate the transfer to a plurality of mobile devices of a plurality of second users ((Dezelak) in at least FIG. 4-5, FIG. 11; para 0045-0046, para 0059, para 0069);
receiving a plurality of payment amounts from the plurality of mobile devices ((Dezelak) in at least para 0044, para 0058-0072); 
aggregating the plurality of payment amounts into an aggregated payment amount ((Dezelak) in at least para 0038, para 0044); and 
causing the aggregated payment amount to be transferred to the account of the first user. ((Hansen) in at least para 0014, para 0047-0048, para 0053, para 0060)
In reference to Claim 17:
The combination of Dezelak and Oborne discloses the limitations of independent claim 6.   Dezelak further discloses the limitations of dependent claim 17
(Original) The method of Claim 6 (see rejection of claim 6 above),
wherein the user interface on the mobile device of the second user comprises a web page for facilitating payment from the second user. ((Dezelak) in at least FIG. 9; para 0053-0055, para 0057, para 0059)
In reference to Claim 18:
The combination of Dezelak and Oborne discloses the limitations of independent claim 6.   Dezelak further discloses the limitations of dependent claim 18
(Currently Amended) The method of Claim 6 (see rejection of claim 6 above), comprising:
wherein interaction with the interactive element embedded in the user interface facilitates the transfer of funds from the second user to the first user (Dezelak) in at least FIG. 4-5, FIG. 7, FIG. 11; para 0038, para 0045-0046, para 0059, para 0069; wherein the prior art illustrates and teaches an interactive interface where each page provides different instructions through the facilitation of the transfer).
 In reference to Claim 19:
The combination of Dezelak and Oborne discloses the limitations of dependent claim 18.   Dezelak further discloses the limitations of dependent claim 19
 (Original) The method of Claim 18 (see rejection of claim 18 above), 
Dezelak does not explicitly teach:
wherein the interaction with the interactive element is via a sensor associated with the mobile device of the second user.
Oborne teaches:
wherein the interaction with the interactive element is via a sensor associated with the mobile device of the second user.((Oborne) in at least para 0035, para 0049)
Both Dezelak and Oborne are directed toward mobile device interactive interfaces.  Oborne teaches the motivation of utilizing sensors as user interface elements in order to provide a means for the user to input data or interact with the mobile device interface.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the interactive interface of the mobile device of Dezelak to include sensors as taught by Oborne since Oborne teaches the motivation of utilizing sensors as user interface elements in order to provide a means for the user to input data or interact with the mobile device interface
In reference to Claim 20:
Dezelak teaches:
(Currently Amended The payment service system claim 20 functional processes correspond to the method steps of method claim 6.  The additional limitations recited in claim 20 that go beyond the limitations of claim 6 include the payment service system ((Dezelak) in at least FIG. 1, FIG. 14) to perform the operation that correspond to claim 1 include the structure comprising:
one or more processors ((Dezelak) in at least FIG. 14; para 0075- 0079); 
a database ((Dezelak) in at least para 0079, para 0086); and
one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the payment service system perform operations processors ((Dezelak) in at least FIG. 14; para 0075- 0079)comprising:
Dezelak does not explicitly teach:

database
receiving, by a payment service system, a registration request from a first user, wherein the registration request comprises information relating to an account of the first user and a unique payment proxy to be associated with the first user
Oborne teaches and provides supporting evidence:
database ((Oborne) in at least Abstract; para 0075, para 0115, para 0148)
receiving, by a payment service system, a registration request from a first user, wherein the registration request comprises information relating to an account of the first user and a unique payment proxy to be associated with the first user ((Oborne) in at least Fig. 4-5; para 0040, para 0047; Table 12; Table 17)
storing, by the payment service system and in a database maintained by the payment service system, the unique payment proxy in association with the account of the first user ((Oborne) in at least para 0046-0047)
receiving, by the payment service system, a request to generate a web page for facilitating payment from a second user,, wherein the request comprises the unique payment proxy ((Oborne) in at least para 0023-0025, para 0028-0029, para 0047, para 0072; Table 10; Table 9)
Both Dezelak and Oborne are directed toward token system services for transaction purposes.  Oborne teaches the motivation of token systems comprising databases in order to have a user tables related to tokens data associated with user profiles.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the system structure details of Dezelak to include system database as taught by Oborne since Oborne teaches the motivation of token systems comprising databases in order to have a user tables related to tokens data associated with user profiles.
Both Dezelak and Oborne are directed toward token services for transaction purposes.  Although Dezelak does not provide the details for the enrollment of such services, Dezelak does teach that such services are available.  Oborne teaches the motivation of providing an enrollment process in order to allow user to complete application and provides data so that the token server may generate a unique token for the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details of the token subscriber process of Dezelak to include the enrollment process as taught by Oborne since Oborne teaches the motivation of providing an enrollment process in order to allow user to complete application and provides data so that the token server may generate a unique token for the user.  
Both Dezelak and Oborne are directed toward token services for transaction purposes.  Oborne teaches the motivation in the enrollment process of storing the payment proxy/token associated with the user subscription account so that privacy rules, restrictions can be associated with the unique token.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details of the token subscriber process of Dezelak to include the supporting evidence of Oborne since Oborne teaches the motivation in the enrollment process of storing the payment proxy/token associated with the user subscription account so that privacy rules, restrictions can be associated with the unique token.
Both Dezelak and Oborne are directed toward token services for transaction purposes.   Oborne teaches the motivation of obtaining from the user database data associated with the account linked to the payment token in order to determine whether the user can pay using available funds.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details of the token payment process of Dezelak to include retrieving data from a database as taught by Oborne since Oborne teaches the motivation of obtaining from the user database data associated with the account linked to the payment token in order to determine whether the user can pay using available funds.  
Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 1. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0110662 A1 by Dezelak et al. (Dezelak) in view of US Pub No. 2012/0316992 A1 by Oborne (Oborne) as applied to claim 6 above, and further in view of US Patent No. 9,509,643 B1 by Gade et al. (Gade)
In reference to Claim 7:
The combination of Dezelak and Oborne discloses the limitations of independent claim 6.   Dezelak further discloses the limitations of dependent claim 7
(Original) The method of Claim 6 (see rejection of claim 6 above), wherein the unique payment proxy comprises:
Dezelak does not explicitly teach:
a currency indicator that corresponds to a particular currency of a plurality of currencies, and a string of one or more characters that uniquely identifies the first user, wherein the characters comprise letters or numbers, and wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string.
Gade teaches:
a currency indicator that corresponds to a particular currency of a plurality of currencies, and a string of one or more characters that uniquely identifies the first user, wherein the characters comprise letters or numbers, and wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string.((Gade) in at least Col 8 lines 33-64). 
Both Dezelak and Gade are directed toward processes for token generation.  Gade teaches the motivation currency indicators such a cashtags because cashtags can be any token associated with an account as a payment token and can be used to categorize accounts according to parameters.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to the generic tokens of Dezelak to include cashtag tokens as taught by Gade since Gade teaches the motivation currency indicators such a cashtags because cashtags can be any token associated with an account as a payment token and can be used to categorize accounts according to parameters.   Furthermore, in light of KRS rationale, the prior art Dezelak contains a token which differed from the claimed token by the substitution of some details related to a specific token.  The prior art Gade teaches that the substituted token can be any token and therefore, provides evidence that the type of token disclosed in the limitations were known and their functions were analogous to the generic tokens of Dezelak.   Accordingly based on the teaching of Gade, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 9,928,518 B1 by Vippagunta et al teaches merchant request to generate a web page –Col 18 lines 17-31. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY M GREGG/Examiner, Art Unit 3697         

                                                                                                                                                                                               /CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697